Citation Nr: 1236856	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1970.  He died on April [redacted], 2004.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, as well as a November 2011 rating decision by the Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  

This case was previously before the Board in September 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The appellant (the widow of the Veteran) seeks entitlement to service connection for the cause of the Veteran's death, as well as entitlement to accrued benefits.  In pertinent part, it is contended that the chronic liver disease which led to multi-organ failure, sepsis, and ultimately the Veteran's death, had its origin during his period of active military service.  More specifically, it is contended that the Veteran's fatal liver disease was the result of his exposure to various toxic chemicals, including Agents Orange and Blue, during his service in the Republic of Vietnam.  

In that regard, service treatment records are entirely negative for evidence of liver disease.  In fact, the earliest clinical indication of the presence of chronic liver disease appears to date from or about October 1980, at which time cirrhosis was found.  The Veteran was later diagnosed with hepatitis C.  Significantly, the Veteran's medical history is replete with entries reflecting his significant alcohol and other substance (i.e., heroin) abuse.  Intravenous drug use, it should be noted, is a recognized risk factor for hepatitis C.  In that regard, service connection has previously been denied for drug addiction, as well as for hepatitis C.

In support of her appeal, the appellant's accredited representative submitted two articles, one of which noted that "chronic arsenic exposure has been shown to cause liver damage," while the other indicated that a known cause of cirrhosis was "prolonged exposure to toxic chemicals."  Given that the National Academy of Science had categorized certain health outcomes, among them, digestive disorders, including changes in liver enzymes, as having inadequate or insufficient evidence to determine whether an association existed between the outcome and herbicide exposure, the Board sought the opinion of a VA medical expert regarding the exact nature and etiology of the Veteran's fatal liver disease.  

That expert, in July 2012, and following a "detailed" review of the Veteran's entire claims folder, noted that, while the Veteran's service treatment records were negative for any signs or symptoms of liver disease, he "did have onset of heroin abuse in 1969 until 1973,...(dating) the onset of heroin abuse...while he was in the Republic of Vietnam."  The VA expert further indicated that the Veteran was diagnosed with hepatitis "as early as 1980," though laboratory records seemed to indicate that the hepatitis was alcoholic in origin.  According to the VA expert, the Veteran was diagnosed with chronic hepatitis C when testing for that pathology became available in the 1990's.

Based on a review of the Veteran's claims folder, the VA expert offered her opinion that the likely cause of the Veteran's death was due to his history of alcohol-induced liver disease superimposed on chronic hepatitis C as a result of substance abuse (i.e., opioids).  However, she further indicated that it was "plausible that the onset of alcoholism and hepatitis C occurred during the Veteran's service in the Republic of Vietnam."

Based on the above statements, it would appear that the conclusion that intravenous drug abuse led to hepatitis C in service is based in large part upon history provided by the Veteran.  Nonetheless, in order for the appellant to prevail, it must be shown that the Veteran's infection with hepatitis C was not the result of his own willful misconduct.  See 38 C.F.R. §§ 3.1, 3.301 (2011).  Significantly, the issue of the Veteran's potential "willful misconduct" has not yet been adjudicated in the context of the appellant's claim for service connection for the cause of the Veteran's death.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should specifically adjudicate the issue of whether the Veteran's infection with the hepatitis C virus was the result of his own "willful misconduct."  In so doing the RO/AMC should take into account the Veteran's history, including his well documented abuse of various substances, including alcohol and heroin.

2.  The RO/AMC should then readjudicate the appellant's claim for service connection for the cause of the Veteran's death, as well as her claim for accrued benefits.  Should the benefits sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in January 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



